Exhibit 10.6

Director Agreement

RESTRICTED STOCK AWARD AGREEMENT

Tailored Brands, Inc.

2016 Long-Term Incentive Plan

This Restricted Stock Award Agreement (this “Agreement”) is made by and between
Tailored Brands, Inc., a Texas corporation (the “Company”), and
________________________ (the “Director”) effective as of _______________ __,
20__ (the “Grant Date”), pursuant to the Tailored Brands, Inc. 2016 Long-Term
Incentive Plan (the “Plan”), a copy of which previously has been made available
to the Director and the terms and provisions of which are incorporated by
reference herein.

Whereas, the Company desires to grant to the Director the shares of Stock
specified herein (the “Shares”), subject to the terms and conditions of this
Agreement; and

Whereas, the Director desires to have the opportunity to hold the Shares subject
to the terms and conditions of this Agreement;

Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(a) “Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the Shares issued
to the Director hereunder and the obligation to forfeit and surrender such
Shares to the Company.

(b) “Period of Restriction”  shall mean the period during which Restricted
Shares are subject to Forfeiture Restrictions and during which Restricted Shares
may not be sold, assigned, transferred, pledged or otherwise encumbered, which
period shall end on __________________.

(c) “Restricted Shares” shall mean the shares of Stock that are subject to the
Forfeiture Restrictions under this Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2. Grant of Restricted Shares. Effective as of the Grant Date, the Company shall
cause to be issued in the Director’s name the following Shares as Restricted
Shares: _____ shares of Stock. The Company shall cause certificates evidencing
the Restricted Shares, and any shares of Stock or rights to acquire shares of
Stock distributed by the Company in respect of Restricted Shares during any
Period of Restriction (the “Retained Distributions”), to be issued in the
Director’s name.  During the Period of Restriction such certificates shall bear
a restrictive

 

 



--------------------------------------------------------------------------------

 

Director Agreement

legend to the effect that ownership of such Restricted Shares (and any Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement.  The Director shall have the right to vote the Restricted Shares
awarded to the Director and to receive and retain all regular dividends paid in
cash or property (other than Retained Distributions), and to exercise all other
rights, powers and privileges of a holder of Stock, with respect to such
Restricted Shares, with the exception that (a) the Director shall not be
entitled to delivery of the stock certificate or certificates representing such
Restricted Shares until the Forfeiture Restrictions applicable thereto shall
have expired, (b) the Company shall retain custody of all Retained Distributions
made or declared with respect to the Restricted Shares (and such Retained
Distributions shall be subject to the same restrictions, terms and conditions as
are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions shall have
been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Director may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the Period
of Restriction.  Upon issuance the certificates shall be delivered to such
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement.  In accepting the award of the Shares set forth in this
Agreement the Director accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement.

3. Transfer Restrictions. The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions.  Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
securities laws.  The Director also agrees that the Company may (a) refuse to
cause the transfer of the Shares to be registered on the applicable stock
transfer records of the Company if such proposed transfer would, in the opinion
of counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) give related instructions to the transfer agent, if any,
to stop registration of the transfer of the Shares.  The Shares are registered
with the Securities and Exchange Commission under a Registration Statement on
Form S-8.  A Prospectus describing the Plan and the Shares is available from the
Company.

4. Vesting.

(a) The Shares that are granted hereby shall be subject to the Forfeiture
Restrictions.  Except as otherwise provided in Section 4(b), the Forfeiture
Restrictions shall lapse as to the Shares that are granted hereby at the end of
the last day of the Period of Restriction provided that the Director continues
to be a member of the Board on such date.  If the Director ceases to be a member
of the Board for any reason before the end of the last day of the Period of
Restriction,



-2-

--------------------------------------------------------------------------------

 

Director Agreement

the Forfeiture Restrictions then applicable to the Restricted Shares shall not
lapse and all the Restricted Shares shall be forfeited to the Company.

(b) Notwithstanding any other provision of this Agreement, all remaining
Forfeiture Restrictions shall lapse as to the Shares that are granted hereby
immediately upon the (i) occurrence of a Change in Control provided that the
Director continues to be a member of the Board immediately prior to the
occurrence of such Change in Control; (ii) death of the Director; or (iii)
incurrence by the Director of a Disability.

(c) Upon the lapse of the Forfeiture Restrictions with respect to the Shares
granted hereby the Company shall cause to be delivered to the Director a stock
certificate representing such Shares, and such Shares shall be transferable by
the Director (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).  Notwithstanding any other provision of this
Agreement, in no event will the Forfeiture Restrictions expire prior to the
earlier of the occurrence of a Change in Control or the satisfaction by the
Director of any obligation to serve as a member of the Board.

5. Capital Adjustments and Reorganizations.  The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

6. Section 83(b) Election.  The Director shall not exercise the election
permitted under section 83(b) of the Code with respect to the Restricted Shares
without the prior written approval of the Chief Financial Officer of the
Company. 

7. No Fractional Shares.  All provisions of this Agreement concern whole shares
of Stock.  If the application of any provision hereunder would yield a
fractional share of Stock, such fractional share of Stock shall be rounded down
to the next whole share of Stock if it is less than 0.5 and rounded up to the
next whole share of Stock if it is 0.5 or more.

8. Not an Employment or Service Agreement.  This Agreement is not an employment
or service agreement, and no provision of this Agreement shall be construed or
interpreted to create an employment or service relationship between the Director
and the Company or guarantee the right to remain a member of the Board for any
specified term.

9. Legend.  The Director consents to the placing on the certificate for the
Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with such act and all applicable rules thereunder.

10. Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to



-3-

--------------------------------------------------------------------------------

 

Director Agreement

the Director at the Director’s residential address indicated beneath the
Director’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile (confirmation of such receipt
by confirmed facsimile transmission being deemed receipt of communications sent
by facsimile); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

11. Amendment and Waiver.  This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Director.  Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions.  Any waiver granted by the
Company shall be effective only if executed and delivered by a duly authorized
executive officer of the Company.  The failure of any party at any time or times
to require performance of any provisions hereof shall in no manner effect the
right to enforce the same.  No waiver by any party of any term or condition, or
the breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

12. Governing Law and Severability.  The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Texas, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

13. Successors and Assigns.  Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Director, the Director’s permitted assigns,
executors, administrators, agents, legal and personal representatives.

14. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument





-4-

--------------------------------------------------------------------------------

 

Director Agreement

In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all effective as of the date first above written.

 

TAILORED BRANDS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

DIRECTOR:

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 



-5-

--------------------------------------------------------------------------------

 

Director Agreement

Irrevocable Stock Power

Know all men by these presents, that the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Tailored Brands, Inc., a Texas corporation (the
“Company”), the Shares transferred pursuant to the Restricted Stock Award
Agreement dated effective ______________ __, 20___,  between the Company and the
undersigned; and subject to and in accordance with such Restricted Stock Award
Agreement the undersigned does hereby constitute and appoint the Secretary of
the Company the undersigned’s true and lawful attorney, IRREVOCABLY, to sell,
assign, transfer, hypothecate, pledge and make over all or any part of such
Shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his substitutes
shall lawfully do by virtue hereof.

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power
effective _______________ __, 20___.

 

 

 

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------